[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 99-1932

                          ANTHONY BUDZKO,

                       Plaintiff, Appellant,

                                v.

         SOCIAL SECURITY ADMINISTRATION COMMISSIONER,

                       Defendant, Appellee.


              [Hon. Gene Carter, U.S. District Judge]

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE


                              Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Boudin, Circuit Judge.



     Francis M. Jackson and Jackson & MacNichol on brief for
appellant.
     Jay P. McCloskey, United States Attorney, James M. Moore,
Assistant United States Attorney, and Michael E. Kerpan, Jr.,
Assistant Regional Counsel, Office of the Chief Counsel, Region
I, Social Security Administration, on brief for appellee.
                                  June 26, 2000




              Per Curiam. Claimant Anthony Budkzo appeals from

a decision of the district court upholding the determination

of    an    Administrate      Law    Judge     ("ALJ")         that   claimant    is

ineligible for continuing social security benefits because

substance abuse is material to his disability.                        See Contract

with America Advancement Act of 1996, Pub. L. 104-121 § 105,

110    Stat.       847,    852-55    (1996).        Specifically,           the   ALJ

concluded that, if claimant's substance abuse problem were

to    cease,    he    would    have    no    severe       mental      or   physical

impairment.         Upon review of the briefs and record, we affirm

essentially for the reasons stated by the magistrate judge

in    his    May     11,   1999     report    and    recommended           decision.

Without attempting to address each of claimant's arguments,

we add the following comments.

              The     district      judge     did        not    err   in    denying

claimant's motion to remand for the taking of additional

evidence.       Pursuant to 42 U.S.C. § 405(g), the court may

order       additional       evidence        to     be     taken      before      the

Commissioner "upon a showing that there is new evidence


                                       -2-
which is material and that there is good cause for the

failure to incorporate such evidence into the record in a

prior proceeding."           In the instant case, the additional

evidence takes the form of a January 1999 letter, written by

an examining consultant some five months after claimant

initiated    suit      in   the     district      court,     in   response    to

questions    relative       to     the    consultant's       1992   evaluation

before the agency.           Passing without deciding the question

whether the 1999 letter is "new" or "material," the evidence

rather clearly founders on the "good cause" requirement.

The mere fact that the date on the report postdates the

agency proceedings does not establish good cause.                     See Lisa

v. Secretary of Health & Human Servs., 940 F.2d 40, 45 (2d

Cir.   1991).       Nor     does   the     fact   that     claimant   did    not

anticipate the ALJ's negative ruling.                    Cf. Key v. Heckler,

754 F.2d 1545, 1551 (9th Cir. 1985) (explaining that the good

cause requirement would be meaningless if every time a

claimant lost before the agency he was free to seek out a

new expert witness who might better support his position).

            We   are      persuaded       that    on   the    facts   of    this

particular case the report of Dr. Hoch, a non-examining

consultant, constitutes substantial evidence to support the

ALJ's conclusion regarding claimant's personality problems.


                                         -3-
Cf. Berrios Lopez v. Secretary of Health & Human Servs., 951

F.2d 427, 431 (1st Cir. 1991) (recognizing that the amount of

weight that can properly be given the conclusion of non-

testifying, non-examining physicians will vary with the

circumstances, including the nature of the illness and the

information provided the expert).          Dr. Hoch concluded that

there is no personality disorder outside of alcoholism.

There is every indication that in reaching this conclusion

Dr. Hoch had available to him most, if not all, of the

medical evidence for his review.         Claimant's medical records

reveal   that   a   number    of   clinicians,   over   the   years,

diagnosed solely a substance abuse problem and not also a

personality disorder.        Under the circumstances, we reject

claimant's suggestion that Dr. Hoch's conclusion comes "out

of thin air."

          Affirmed.




                                   -4-